DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments filed 27 December 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witters et al. (Lab on a Chip, 2013) in view of Foley et al. (US 2014/0141409).
Witters et al. (Lab on a Chip, 2013) teach a digital microfluidic and analyte detection device comprising: 
a first substrate and a second substrate aligned generally parallel to each other to define a gap therebetween (bottom plate and top plate illustrated in Fig. 1b, pg. 2049; bottom plate, section spanning pages. 2048-2049; top plate, pg. 2049), the first substrate comprising a plurality of electrodes to generate electrical actuation forces on a liquid droplet disposed in the gap (actuation electrodes illustrated on bottom plate, Fig. 1b, pg. 2048; pg. 2049, left column, first paragraph);
a reagent configured to be carried by a liquid droplet and comprising a solid support (section “On-chip printing of single superparamagnetic beads and single-molecule detection of biotinylated β-galactosidase”, pg. 2050); and
a detection device in fluid communication with the gap and configured for single molecule counting (single molecule counting, Fig. 1d, pg. 2049), wherein the detection device includes an array of wells and the plurality of electrodes move the liquid droplet towards the analyte detection device (section “On-chip printing of single superparamagnetic beads and single-molecule detection of biotinylated β-galactosidase, pg. 2050; array of wells illustrated in Fig. 1b and 1d, pg. 2049).
Although Witters et al. do not specifically teach the detection device being an analyte detection device, this limitation is drawn to a functional limitation of the detection device.  The prior art needs only be capable of performing any recited functional 
Witters et al. fail to teach the reagent disposed in printed or dried form on one of the substrates and configured to be carried by the liquid droplet upon contact with the liquid droplet.
Foley et al. teach a digital microfluidic device comprising: a first substrate and a second substrate with a gap defined therebetween with the first substrate comprising electrodes to generate electrical actuation forces on a liquid droplet disposed in the gap (par. 35); and
at least one reagent disposed in a dried form on the first substrate and configured to be hydrated and carried by the liquid droplet upon contact with the liquid droplet (par. 36 and 38) wherein the reagent comprises a solid support (reagents include beads, par. 37), in order to provide long term stability at different environmental conditions (par. 40).  Foley et al. further teach another embodiment where reagent droplets are stored in liquid form (par. 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose on the first substrate of Witters et al., a dried reagent comprising the particles to be mixed with the sample that is hydrated when contacted with a droplet as taught by Foley et al., in order to provide preloaded reagents to minimize user intervention (par. 24).  Furthermore, one having ordinary skill 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Witters and Foley are similarly drawn to digital microfluidic detection devices having first and second substrates with a plurality of first electrodes to generate electrical actuation forces and a reagent comprising a solid support that is configured to be carried by a liquid droplet.
With respect to claim 6, Witters et al. teach the analyte detection device comprising the array of wells, wherein each well is dimensioned to hold a portion of the liquid droplet (Fig. 1b and 1d, pg. 2049; pg. 2050, section spanning right and left columns).
With respect to claim 7, Witters et al. teach the array of wells positioned on the second substrate (array of wells positioned on top plate, which is opposite the first plate comprising electrodes which is the claimed first substrate, Fig. 1b, pg. 2049).
With respect to claim 9, Witters et al. teach the first substrate comprising a first portion at which the liquid droplet is introduced and a second portion comprising the array of wells (digital microfluidic device comprises an array of microwells above the actuation electrode in the center of the device and this is interpreted as the second . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 207-209 and 218 of copending Application No. 15/724,203 (reference application ‘203) in view of Witters et al. (Lab on a Chip, 2013).

a first substrate and a second substrate aligned to define a gap therebetween, the first substrate comprising a plurality of electrodes to generate electrical actuation forces on a liquid droplet disposed in the gap; 
at least one reagent disposed in a printed or dried form on at least one of the first substrate and the second substrate and configured to be carried by the liquid droplet upon contact with the liquid droplet, wherein the reagent comprises a solid support; and 
an analyte detection device in fluid communication with the gap (array disposed proximate to the second portion which is in fluid communication with the first and second portions where the liquid droplet is introduced and moved, claim 209) configured for single molecule counting including an array of wells dimensioned to hold a single solid support of the reagent (claims 207 and 208), and the plurality of electrodes configured to move the liquid droplet towards the wells (claim 209).
‘203 does not specifically recite the first and second substrates aligned parallel to one another.
Witters et al. teach a digital microfluidic and analyte detection device comprising a first substrate and a second substrate aligned generally parallel to each other to define a gap therebetween (Fig. 1b, pg. 2049), in order to provide a digital microfluidic device (Fig. 1b, pg. 2049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the first and second substrates of ‘203, parallel to each other as taught by Sista et al. because ‘203 is not specific with 
With respect to claims 7, ‘203 recites the array of wells positioned in a layer disposed over the substrate containing the electrodes and is therefore necessarily between the gap and the plurality of electrodes (claim 218).
With respect to claim 9, ‘203 recites the first substrate comprising a first portion at which the liquid droplet is introduced and a second portion comprising the array of wells (claim 209).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 8, 10, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, Witters et al. teach wells positioned on a first substrate between the gap and the array of electrodes, the prior art fails to teach the array of wells positioned on a second substrate that forms a gap and is not the first substrate having the array of electrodes.
With respect to claims 10, 11, 13 and 14, the prior art fails to teach a digital microfluidic device having a plurality of electrodes in a first substrate to generate electrical actuation forces on a liquid droplet disposed in a gap between a first and 

Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Foley with Witters renders Witters unsatisfactory for its intended purpose because Witters teaches that droplets combined with reagents are pre-loaded onto the chip for manipulation by teaching the droplet being washed and combined with a reagent before being loaded onto the chip and sandwiched between plates.  Applicant argues that a dried reagent on the chip as taught by Foley would change the principle operation of Witters and render Witters unsatisfactory for its intended purpose.
Applicant’s arguments have been considered, but are not persuasive.  First, the argument that Witters forms a reagent droplet prior to deposition which is different in operation from the dried reagent of Foley is a mere assertion that is not backed by evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 prima facie case of obviousness.").  See MPEP 2145.  Applicant has not provided sufficient evidence to demonstrate that the device of Witters would be inoperable with dried reagents and has not addressed Foley’s teaching that both liquid droplets and dried reagents hydrated by a liquid droplet function equivalently in a digital microfluidic device.

Assuming, arguendo, Applicant’s argument that Foley would change the principle operation of Witters and render Witters unsatisfactory for its intended purpose had merit, the argument would not persuasive to overcome the rejection of record.  It is acknowledged that Witters teaches preparation of a droplet that is combined with a solid support reagent (superparamagnetic beads) prior to application on the device.  However, Foley teaches a digital microfluidic device similar to that of Witters in that electrodes are employed to generate electrical actuation forces on a liquid droplet disposed in a gap between substrates.  Foley teaches that it is known in the art to store reagent droplets on a device in liquid form (par. 27) and it is noted that a reagent droplet stored in liquid form is similar to a reagent droplet applied to the device in liquid form as taught by Witters.  Foley further teaches an alternative embodiment where reagents are disposed on a substrate of the device in dried form that is hydrated upon contact with the liquid droplet to generate the same reagent droplet as the reagent droplet stored in liquid form (par. 36-38).  Foley teaches that it is advantageous to store reagents in a dried form on the substrate to provide long term stability of a device at different 
Witter’s bead preparation argued by Applicant is not sufficient in itself to demonstrate that the beads cannot be dried on the device.  In Witters, the preparation of the superparamagnetic beads is disclosed as separate from the final suspension of the beads in a droplet in Witters.  Specifically, Witters teaches the beads are washed 3 times, mixed with blocking buffer, and washed 6 times again to form the beads.  After the beads are formed, they are then suspended in final form in a droplet (pg. 2050, left column, last paragraph).  This disclosure, in itself, is not sufficient to demonstrate that the beads could not be dried on the device instead of suspended in a droplet based on the teaching of Foley.
Applicant has not provided arguments regarding the obviousness-type double patenting rejection.  Therefore the rejection has not been overcome.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MELANIE BROWN/Primary Examiner, Art Unit 1641